Citation Nr: 9908783	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  96-23 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of fractured 2nd and 3rd toes, right foot, 
diagnosed as Morton's neuroma with metatarsalgia, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1971 to 
October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1990 rating decision of the Department of 
Veteran Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted the veteran's claim of entitlement to 
service connection for residuals of broken 2nd and 3rd toes, 
right foot.  In its decision, the RO assigned a 
noncompensable disability rating.  In a subsequent rating 
decision, dated April 1991, the RO granted the veteran a 10 
percent disability rating for his right foot fracture 
residuals.


REMAND

The veteran contends, in essence, that a disability rating in 
excess of 10 percent is warranted for his service-connected 
right foot fracture residuals.

The Board notes that the veteran properly perfected an appeal 
of the RO's July 1990 decision with a December 1990 Notice of 
Disagreement and an April 1991 Substantive Appeal.  Despite 
the timeliness of his appeal, this case was first brought 
before the Board in May 1998, a delay of over 7 years.

In May 1998, after reviewing the claims file, the Board 
remanded the case back to the RO for additional evidentiary 
development.  At that time, it found that no VA compensation 
and pension examination had been conducted since 1992 and 
that no medical assessment of "functional loss" had been 
undertaken pursuant to DeLuca v. Brown, 8 Vet. App. 202  
(1995) (38 C.F.R. §§ 4.40, 4.45 are not subsumed into the 
diagnostic codes under which a veteran's disabilities are 
rated and, thus, the rating agency must consider the 
"functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes).  As a 
result, the Board found that further medical development in 
the form of an updated VA examination was warranted in order 
to provide a record upon which a fair, equitable, and 
procedurally correct decision could be made.  See 
38 C.F.R. §§ 3.326, 3.327 (1998).  In its remand, the Board 
also requested that the RO contact the veteran and obtain any 
and all outstanding medical records that may be available.

Unfortunately, the Board's requested development was not 
completed by the RO.

The claims file shows that the RO requested additional VA 
medical records, which were received and added to the claims 
file.  Other medical records and lay statements were 
submitted directly by the veteran.  However, no VA 
compensation and pension examination report is of record.  In 
fact, the most recent document in the claims file is a 
request by the RO for such an examination, dated January 
1999.  The Board does not know if that examination took place 
or not.  No such report is currently of record.  In any 
event, if such an examination did take place, it is 
inadequate because the claims file was not reviewed prior to 
the examination.  See 38 C.F.R. §§  4.1, 4.2  (1998).

The Board also finds that no additional review of the 
veteran's claim was conducted and no Supplemental Statement 
of the Case was issued to him.

As a result, the Board has no choice but to REMAND this case 
back to the RO so that it can complete the development 
originally requested by the Board in its May 1998 decision.

In light of the above, the case is again remanded to the RO 
for the following development:

1.  The veteran should contacted to 
provide places and dates of any medical 
treatment received for his service-
connected right foot fracture residuals 
since August 1998.  Copies of the medical 
records from all sources he identifies, 
including VA records not already in the 
claims folder, should be requested.  All 
records obtained should be associated 
with the claims folder.

	2.  Thereafter, the RO should schedule 
the veteran for VA orthopedic and 
neurological examinations by the 
appropriate specialists in order to 
assess the current nature and severity of 
his service-connected right foot 
disorder.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiners prior to 
the examinations.  All necessary tests 
should be conducted, including X-rays, 
and the examiner should review the 
results of any testing prior to 
completion of the report.  All current 
manifestations of the veteran's fractured 
2nd and 3rd right toes, diagnosed as 
Morton's neuroma with metatarsalgia, 
should be determined and discussed, 
including any limitation of motion, 
instability, or residual scar.  The 
severity of any found symptomatology 
should be evaluated.  Numerical values 
should be assigned to flexion, extension, 
and all other range of motion tests.  
Whether or not, and to what degree, any 
limitation is due to pain should be 
determined.  The examiner should also 
assess and discuss the existence and 
severity of the veteran's overall 
functional loss due to pain on motion, 
weakness, instability, incoordination, or 
other functional impairment pursuant to 
DeLuca v. Brown, supra.

The veteran's right foot post-operative 
scar should be examined for objectively 
demonstrated tenderness, pain on 
palpitation, or ulceration.  Any 
functional loss due to the scar should 
also be assessed and noted.

	The veteran's service-connected right 
foot disability should also be examined 
for neurological pathology.  The nature, 
etiology, and severity of any and all 
neurological pathologies should be 
specifically documented, with attention 
given to functional loss caused by them.

	The reasoning that forms the basis of the 
above opinions should be set forth.  All 
findings are to be recorded in a concise, 
legible manner and made part of the 
claims folder.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

	4.  Thereafter, the RO should review the 
veteran's appeal of the initial 
disability rating assignment for service-
connected residuals of fractured 2nd and 
3rd toes, right foot, diagnosed as 
Morton's neuroma with metatarsalgia, 
based on all the evidence in the claims 
file.  All pertinent diagnostic codes 
under the Schedule for Rating 
Disabilities, 38 C.F.R. Part 4  (1998), 
should be considered.  If the decision 
remains unfavorable, the veteran and 
representative should be provided with a 
Supplemental Statement of the Case and 
afforded a reasonable period of time in 
which to respond.  The Supplemental 
Statement of the Case should include 
whether the veteran's claim should be 
submitted to the Chief Benefits Director 
or the Director, VA Compensation and 
Pension Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321 (1998).

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested adjudication.  The 
purpose of this REMAND is to further develop the record.

No action is required of the veteran until he receives 
further notice; however, he is free to submit additional 
evidence in support of his claim while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141  (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In



	(CONTINUED ON NEXT PAGE)


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 7 -


